Citation Nr: 1809294	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for left hip post arthroplasty. 

2. Entitlement to a rating in excess of 30 percent for bilateral pes planus, with traumatic arthritis of the first MTP joint.

3. Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

A. Private Treatment Records

In support of his TDIU claim, the Veteran submitted a September 2013 letter composed by Dr. J.E. of Rush Medical Center.  VA sent the Veteran a letter asking him to complete and return an Authorization and Consent to Release form in order to procure Dr. J.E's treatment records.  See January 2014 VA Letter.  It appears from the record that the Veteran failed to return this form, but did complete and return an authorization and release form for Rush Medical Center in July 2014 for treatment received in January 2014 for bypass surgery.  See August 2014 VA Letter.  Consequently, VA obtained records from Rush Medical Center, but none indicate Dr. J.E. as the provider and they are not dated prior to January 2014.  See January 2014, July 2014, and January 2015 Rush Records.  As records dated prior to January 2014, to include from Dr. J.E., if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).
B. VA Examination

The Veteran was afforded a VA examination for his increased rating claims in January 2014.  In December 2017, the Veteran's representative submitted a written Informal Hearing Presentation, and contended that the Veteran's service connected left hip, left shoulder, and pes planus disabilities have increased in severity since the January 2014 examination and asked for a new examination.  Additionally, a VA examination completed in June 2015 for a right hip claim, shows the Veteran's range of motion in his left hip has decreased since January 2014.  As such, the Board finds that a new VA examination is necessary as there is an indication of worsening of the disabilities since the most recent examination. 

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the increased rating claims.  Therefore, consideration of the TDIU claim must be deferred pending resolution of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from Dr. J.E. and/or Rush Medical Center prior to January 2014.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2. Obtain and associate with the claims file VA treatment records from November 2014 to the present. 

3. After completing the development requested in 1 and 2, provide the Veteran an appropriate VA examination(s) to determine the current nature and severity of his service-connected left hip, left shoulder, and bilateral pes planus.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim (including TDIU).  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).










